DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 12/31/20.  Claims 1, 7, 9, 10, 11 and 12 have been amended.  Claims 2-3 canceled. Claim 13 newly added.  Claims 1, 4-13 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Conner cited in previous action in view of Hutzler et al. US Pub. No. 2013/0207786.
 Re Claim 1, Conner discloses an IC card comprising: a sensor ( fingerprint sensor ) configured to obtain information for 5authentication (P58, P40);  a storage (memory) configured to store an authentication list  (biometric information/templates) indicating an authentication method  that uses the information from the sensor (P40,  and update the authentication list if it is determined that there is the abnormality in the sensor  (P74-76 , P110-P111).
Conner fails to disclose wherein the authentication list stores the authentication method and a condition for using the authentication method in association with each other, and the processor is configured to delete from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal.
However Hutzler discloses wherein the authentication list stores the authentication method and a condition for using the authentication method in association with each other, and the processor is configured to delete from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal (P35, P51).
Given the teachings of Hutzler it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention  to modify the teachings of a Conner such that  the authentication list stores the authentication method and a condition for using the authentication method in association with each other, and the processor is configured to delete from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal.

Re Claim 4, Conner and Hutzler  discloses the IC card according to claim 1, and Conner discloses wherein the processor is configured to change the authentication method that uses the information from the sensor determined as 25being abnormal to another authentication method on the authentication list (P74).  
Re Claim 5, Conner and Hutzler discloses the IC card according to claim 1, and Conner discloses wherein the- 27 - sensor is configured to obtain biological information (P40).  
Re Claim 6, Conner and Hutzler discloses the IC card according to claim 5, and Conner discloses wherein the sensor is configured to obtain fingerprint information (P40).  
Re Claim 7, Conner discloses the IC card according to claim 1, wherein the 5authentication list is a Cardholder Verification Method CVM list (P78).  
Re Claim 8, Conner discloses the IC card according to claim 1, wherein the processor is configured to determine, if authentication by the authentication method shown in the authentication list fails, abnormality in the sensor for obtaining the 10information used in the authentication method (P74-78, successive failures exceeds the threshold  the card blocks fingerprint sensor).  
Re Claim 9, Conner discloses an IC card comprising: a module comprising a sensor configured to obtain information for authentication, a storage configured to store 
Conner fail to specifically disclose wherein the authentication list stores the authentication method and a condition for using the authentication method in association with each other and the processor is configured to delete from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal.
However Hutzler discloses wherein the authentication list stores the authentication method and a condition for using the authentication method in association with each other and the processor is configured to delete from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal (P35, 51).
Given the teachings of Hutzler it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention  to modify the teachings of a Conner such that  the authentication list stores the authentication method and a condition for using the authentication method in association with each other and the processor is configured to delete from the authentication list the authentication 
Doing so would limit opportunities of third parties to snoop transmitted information while providing ample time to complete the card transaction and   Biometric retries may be enforced (Abstract).
Re Claim 10, Conner discloses an IC card processing method performed by a processor, the method comprising: determining if there is abnormality in a sensor for obtaining information for authentication; and 25updating an authentication list showing an authentication method that uses the information from the sensor if it is determined that there is the abnormality in- 28 - the sensor (P40, P52, P58, P69, P74-78, P110-111).  
Conner fails to disclose wherein the authentication list stores the authentication method and a condition for using the authentication method in association with each other and the updating is deleting from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal.
However Hutzler discloses wherein the authentication list stores the authentication method and a condition for using the authentication method in association with each other and the updating is deleting from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal (P35, 51).
Given the teachings of Hutzler it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention  to modify the teachings of a Conner such that  the authentication list stores the authentication method .
Doing so would limit opportunities of third parties to snoop transmitted information while providing ample time to complete the card transaction and   Biometric retries may be enforced (Abstract).
Re Claim 11, Conner discloses a portable electronic device comprising: a sensor configured to obtain information for authentication; 5a storage configured to store an authentication list indicating an authentication method that uses the information from the sensor; and a processor configured to determine if there is an abnormality in the sensor and update the authentication 10list if it is determined that there is the abnormality in the sensor (P40, P52, P58, P69, P74-78, P110-111).  
Conner fail to disclose wherein the authentication list stores the authentication method and a condition for using the authentication method in association with each other and the processor is configured to delete from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal.
However Hutzler discloses wherein the authentication list stores the authentication method and a condition for using the authentication method in association with each other and the processor is configured to delete from the authentication list the authentication method and the condition corresponding to the 
Given the teachings of Hutzler it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention  to modify the teachings of a Conner such that  authentication list stores the authentication method and a condition for using the authentication method in association with each other and the processor is configured to delete from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal.
Doing so would limit opportunities of third parties to snoop transmitted information while providing ample time to complete the card transaction and   Biometric retries may be enforced (Abstract).
Re Claim 12, Conner discloses a processor-executable program which when executed by a processor causes the processor to: determine if there is abnormality in a sensor for 15obtaining information for authentication; and update an authentication list showing an authentication method that uses the information from the sensor if it is determined that there is an abnormality in the sensor (P40, P52, P58, P69, P74-78, P110-111).  
Conner fails to specifically disclose wherein the authentication list stores the authentication method and a condition for using the authentication method in association with each other and the updating is deleting from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal.

Given the teachings of Hutzler it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention  to modify the teachings of a Conner such that  authentication list stores the authentication method and a condition for using the authentication method in association with each other and the updating is deleting from the authentication list the authentication method and the condition corresponding to the authentication method that uses the information from the sensor determined as being abnormal.
Doing so would limit opportunities of third parties to snoop transmitted information while providing ample time to complete the card transaction and   Biometric retries may be enforced (Abstract).
Re Claim 13, Conner and Hutzler discloses the IC card according to claim 1, and Hutzler discloses wherein the abnormality in the sensor is determined at activation of the IC card (P38, P50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
2.	Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887